                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID CREWS,
                     Plaintiff,
              V.                          Case 3:18-cv-25-KRG-KAP
JOHN E. WETZEL, SECRETARY,
PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, et al.,
               Defendants

                              Memorandum Order

              This matter has been referred to Magistrate Judge Keith

A.    Pesto    for    pretrial     proceedings        in    accordance    with    the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

              After screening the complaint,               amended complaint,     and

second    amended      complaint    pursuant     to    28    U.S.C.§     1915A,   the

Magistrate Judge filed a Report and Recommendation on October 12,

2018, ECF no. 13, recommending that the complaint be dismissed in

part without further leave to amend and served on defendant Wetzel,

only, as a complaint for injunctive relief, only.

              The plaintiff was notified that, pursuant to 28 U.S.C.§

636(b) (1), he had fourteen days to file written objections to the

Report and Recommendation. Plaintiff filed timely objections at ECF

no.   14, arguing that he had stated a claim for damages, and not

objecting to the dismissal of any defendants other than Smith and

Wetzel.
          After de nova review of the allegations of the Second

Amended Complaint,   the Report and Recommendation, and the timely

objections thereto, the following order is entered:

          AND NOW, this   29f~day of November, 2018, it is

          ORDERED that the complaint is dismissed without further

leave to amend as to all defendants except Wetzel and as to all

claims except for injunctive relief. The Report and Recommendation

at ECF no. 13 is adopted as the opinion of the Court.   The matter

remains with the Magistrate Judge for further proceedings.

                                 BY THE COURT:




                                 KIM R. GIBSON,
                                 UNITED STATES DISTRICT JUDGE
Notice by U.S. Mail to:

          David Crews DC-0924
          S.C.I. Houtzdale
          P.O. Box 1000
          Houtzdale, PA 16698-1000




                                 2
